WIGGINTON, Judge.
In this appeal of a sentence brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), appellate counsel points out two procedural errors regarding a discrepancy between the oral and written sentences. We agree that remand to the trial court is necessary to correct the written sentence to conform to the oral pronouncement by striking the 15-year probationary term imposed under Count I and transferring that probationary term to Count II, as well as to correct the heading on that latter sentencing form to indicate Count II. Appellant’s sentence is otherwise affirmed.
SHIVERS and BARFIELD, JJ., concur.